Title: From Alexander Hamilton to Theodore Sedgwick, 21 February 179[9]
From: Hamilton, Alexander
To: Sedgwick, Theodore



New York Feby 21. 179[9]

The step announced in your letter just received in all its circumstances would astonish, if any thing from that quarter could astonish.
But as it has happened, my present impression is that the measure must go into effect with the additional idea of a Commission of three. The mode must be accommodated with the President. Murray is certainly not strong enough for so immensely important a mission.
Yrs. truly

A H

I will write tomorrow if my impression varies.
T Sedgwick Es
 